Citation Nr: 1826546	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-28 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for depression, claimed as secondary to bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1965 to September 1968, and in the Army National Guard from January 1978 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A Board hearing was conducted in February 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in service or within one year of separation, and is unrelated to service.

2.  The Veteran experienced acoustic trauma in service; recurrent tinnitus purportedly was present during and since service, and the credible evidence is in approximate balance as to whether it may be reasonably associated with service.

3.  There is no competent evidence of a diagnosis of an acquired psychiatric disorder, to include depression.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred in service. 38 U.S.C. §§ 1110, 1131, 5107, 7104 (West 2012); 38 C.F.R. § 3.303 (2017).

3.  An acquired psychiatric disorder, to include depression, was not incurred in or aggravated by service, and is unrelated to a service-connected disability.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2017).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Hearing Loss and Tinnitus

The Veteran asserts that he has hearing loss and tinnitus that are the result of noise exposure during service.  Service personnel records reflect that he served as an artillery crewman.

Service incurrence of diseases of the central nervous system (e.g., sensorineural hearing loss and migraines) may be presumed if manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims (Court) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

On enlistment examination in August 1965, the Veteran denied hearing loss.  Audiometric testing revealed the following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (10)
5 (15)
 -10 (0)
-10 (-5)
LEFT
0 (15)
5 (15)
5 (15)
5 (15)
-10 (-5)

The Veteran was deemed to be qualified for enlistment.  The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Set forth above, those figures are on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

On separation examination in August 1968, the Veteran again denied hearing loss.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
Not tested
5
LEFT
0
5
5
Not tested
5

The Veteran was deemed qualified for separation.

A July 2010 report from Salem Audiology indicates significant sensorineural hearing loss bilaterally with a configuration consistent with noise induced hearing loss.  The Veteran was described as a good candidate for binaural hearing aid amplification.  

On VA examination in January 2011, the audiologist acknowledged the Veteran's military noise exposure, and the Veteran's report of no hearing protection.  She additionally noted his denial of occupational noise exposure and endorsement of 40 years of seasonal hunting using rifles without hearing protection.  Audiometric testing revealed the following puretone thresholds:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
45
80
LEFT
15
25
30
45
65

Speech discrimination scores were 96 percent bilaterally.  The audiologist concluded that hearing loss and tinnitus were not at least as likely as not caused by or a result of an event in service.  She noted that hearing evaluations at entry and separation were within normal limits, and that no significant threshold shifts were noted at separation.  She acknowledged the Veteran's history of  a large dose of unprotected noise exposure during service as a chief of an artillery section.  She indicated, however that it was impossible to rule out the contribution of recreational noise exposure.  She indicated that, based on those factors, the Veteran's hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma during service.  

A July 2012 report from Willamette Ear Nose and Throat indicates the Veteran's complaint of buzzing and ringing in both ears, as well as hearing loss.  He stated that the ringing in his ears had been present for years and that it seemed to be getting worse.  He also noted that he had experienced noticeable hearing loss for some time, but that it was becoming a more significant problem.  Testing revealed mild to severe sensorineural hearing loss with well-preserved speech recognition scores.  

		Hearing Loss Disability

Having carefully reviewed the evidence pertaining to this claim, the Board has determined that service connection is not warranted for the current bilateral hearing loss disability.  While the evidence reveals that the Veteran has current hearing loss disability, the most competent and probative evidence of record does not etiologically link this disability to service or any incident therein.  Rather, while the January 2011 VA examiner acknowledged the Veteran's report of in-service noise exposure, she concluded that, based on normal hearing sensitivity on separation from service, as well as the absence of evidence of a significant threshold shift during service, it was less likely than not that hearing loss was caused by military noise exposure.  This examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination, to include the type of noise exposure that the Veteran had during service.  In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.     

The Board acknowledges that the VA examiner relied, in part, on a lack of hearing loss diagnosis during service.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  That case does not say, however, that the lack of a diagnosis cannot be considered as a factor in determining whether a nexus exists.  Here, the examiner fully reviewed the record, and specifically noted the Veteran's service and post-service history.  The Veteran's lay statements were considered.  However, on review of the whole record, in the examiner's opinion, a relationship was not established.  Because the examiner considered more than just the lack of a diagnosis, the Board finds that the opinion is, in fact, adequate for the purpose of deciding this claim. 

To the extent that the Veteran asserts that his current hearing loss disability is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed hearing loss disability because he does not have the requisite medical knowledge or training, and because such matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the current hearing loss is not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence of bilateral hearing loss disability, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2017). 

		Tinnitus

With respect to this claim, the Board observes that service records support the Veteran's report that he served as an artillery crewman.  During his hearing before the undersigned, he testified that he experienced ringing in his ears during service as the result of regular exposure to artillery fire.  

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  59 Fed. Reg. 17,297 (April 12, 1994). 

The Board observes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Having reviewed the record pertaining to this claim, the Board has determined that service connection for tinnitus is warranted.  As discussed, service records support the Veteran's report of being in an artillery unit.  He has asserted that he had symptoms of tinnitus during service and thereafter.  

The Board acknowledges that on VA examination in January 2011, the examiner opined that it was not likely that tinnitus was related to service.  Her rationale did not consider the Veteran's reports of symptoms during service.  As noted, tinnitus is a condition which is capable of lay observation.  See Charles.  Having considered the record, the Board finds that there is at least an approximate balance of positive and negative evidence with respect to the question of whether tinnitus is related to service.  Therefore, having resolved doubt in favor of the Veteran, service connection for tinnitus is granted.

	Depression

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed depression.  In this regard, The Board acknowledges the Veteran's testimony that he felt bad as the result of his hearing difficulties.  Moreover, while he has identified treatment by J.P., MD, that physician's office has responded that they have no records for the Veteran.  The current record demonstrates is no indication of chronic disability manifested by depression during service, in the years following service, or currently.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Board acknowledges the Veteran's contention with regard to this claim; however, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  There is no competent evidence of record diagnosing an acquired psychiatric disorder, to include depression.

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has depression, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms ; he is not, however, competent to render an opinion as to whether there is a currently existing psychiatric disorder, because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  








CONTINUED ON THE NEXT PAGE




For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for depression is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


